Citation Nr: 0609319	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-07 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a skin condition of both 
feet, claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in February 2006.  A transcript of that hearing 
is associated with the claims folder.


FINDINGS OF FACT

1.  The RO denied service connection for a skin disorder of 
both feet in an April 1994 rating decision which the veteran 
did not appeal.  

2.  Evidence received since the April 1994 rating decision is 
new, relevant to the issue at hand, and so significant that 
it must be considered with all the evidence of record in 
order to fairly adjudicate the merits of the claim.  

3.  The veteran had active service in the Republic of Vietnam 
from January 1970 to November 1970.  

4.  There is no evidence of a skin condition of both feet in 
service or for four years thereafter, no evidence of a 
disease associated with herbicide exposure, and no competent 
evidence of a nexus between the disorder and the veteran's 
period of active service from August 1969 to August 1971.   

CONCLUSIONS OF LAW

1.  The April 1994 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).

2.  New and material evidence has been received since the 
April 1994 rating decision to reopen a claim for service 
connection for a skin condition of both feet, claimed as due 
to exposure to Agent Orange.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

3.  Service connection for a skin condition of both feet, 
claimed as due to exposure to Agent Orange, is not 
established.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for a skin condition of both 
feet, claimed as due to exposure to Agent Orange, in an April 
1994 rating decision.  It notified the veteran of that denial 
but he did not initiate an appeal.  Therefore, the RO's 
decision of April 1994 is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2005).   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  But see 
38 C.F.R. § 3.156(a) (2004) (applicable to claims filed on or 
after August 29, 2001).  

The Board notes that, in the April 2001 rating decision, the 
RO explained that it had reopened the veteran's claim based 
on new and material evidence but denied the claim on the 
merits.  However, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim before proceeding to the merits of the appeal.  

The RO denied service connection for a skin condition of both 
feet in its April 1994 rating decision because it found that 
the veteran's skin condition of both feet was a birth defect 
and, thus, not a ratable entity for compensation purposes.  
In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R.  § 3.156(a) has been received 
since the April 1994 rating decision.  Specifically, a June 
1999 VA outpatient treatment report opined that the veteran's 
dermatitis was probably related to trenchfoot sustained 
during service in Vietnam.  As new and material evidence has 
been received, the claim is reopened.  38 U.S.C.A. § 5108.    

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R.  § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6); see also 38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e) (listing diseases associated with 
herbicide for purposes of presumptive service connection).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Initially, the Board notes that the veteran's claim suggests 
that the skin disorder may be associated with exposure to 
Agent Orange in service.  However, the veteran is not 
diagnosed as having a disease associated with herbicide 
exposure for purposes of presumptive service connection.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Therefore, 
service connection may not be established on a presumptive 
basis.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).

The Board also finds that service connection may not be 
established on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service medical records are negative for any 
finding or diagnosis of dermatitis or any complaint of a 
similar foot disorder.  Furthermore, although a May 1972 
rating decision acknowledged that the veteran had mild 
dermatitis of the groin, there is no mention of a skin 
condition of the feet until a private physician treated him 
for a "fungus infection of both feet" in November 1975, 
over four years after his separation from service in August 
1971.  Therefore, service connection is not established based 
on chronicity in service or continuous symptoms thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.

The Board must note the lapse of time between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

The VA examination of April 1972 provides particularly 
negative evidence against this claim.  At that time, 
following a detailed medical evaluation, the veteran himself 
did not indicate a foot disorder.  The detailed examination 
indicated no foot disorder.   

The veteran argues that his current a skin condition of both 
feet was caused by walking through the harsh jungle and swamp 
environments of Vietnam during service.  The veteran's 
personal opinion on the subject, which is proffered without 
the benefit of medical education or training, is not 
competent evidence required to establish service connection.  
Espiritu, 2 Vet. App. at 494.  The service medical records 
and post-service medical records following service are found 
to provide evidence against this claim.  In any event, if the 
veteran was correct, indications of a foot disorder should 
have existed during the 1972 examination.  No foot disorder 
was indicated at that time, even by the veteran.  Dermatitis 
was not indicated in the detailed evaluation of 1972.  The 
fungus infection noted to have been treated in 1975 was years 
after service. 

The Board acknowledges that a June 1999 VA outpatient 
treatment report opined that the veteran's dermatitis was 
probably related to trenchfoot from Vietnam.  The Board has a 
duty to analyze the credibility and probative value of the 
evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
Board does not question the credibility of the diagnosis of 
dermatitis.  However, the balance of the statement that 
purports to relate the dermatitis to trenchfoot from Vietnam 
lacks probative value.  Specifically, there is no basis for 
concluding that the opinion is based on anything other than 
the history provided by the veteran.  A medical opinion that 
relies on history as related by the veteran is no more 
probative than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  See also Reonal v. 
Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an 
inaccurate factual premise has no probative value).  As 
discussed previously, the facts alleged by the veteran are 
not otherwise supported by the evidence of record.  

In summary, the Board finds that both service medical records 
and post-service medical records (as a whole) provide 
evidence against this claim and that the preponderance of the 
evidence is against service connection for a skin condition 
of both feet.  38 U.S.C.A. § 5107(b). 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by way of letters dated February 2001 
and August 2005, as well as by the February 2003 statement of 
the case and July 2005 supplemental statement of the case, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the February 2003 statement of the 
case and July 2005 supplemental statement of the case include 
the text of the regulation that implements the statutory 
notice and assistance provisions.  Finally, the Board notes 
that initial notice was provided in February 2001 prior to 
the April 2001 rating decision on appeal, and the August 2005 
letter specifically asks the veteran to provide any evidence 
in his possession pertinent to the appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

With respect to the duty to assist, the RO has obtained 
service medical records and post-service VA medical records.  
In addition, the veteran has submitted some private medical 
evidence, as well as lay evidence in the form of a lay 
statement.  In a VA expedited action form, the veteran 
specified that he had no additional evidence to submit.  
Although the Board observes that the RO has not secured a 
medical examination or opinion, there is inadequate evidence 
to require the RO to do so.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  
As service and post-service medical records immediately 
following service provide no basis to grant this claim, and 
provide evidence against the claim, the Board finds no basis 
for a VA examination to be obtained.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  


ORDER

As new and material evidence has been received, the claim for 
service connection for a skin condition of both feet, claimed 
as due to exposure to Agent Orange, is reopened.  To that 
extent, the appeal is granted.

Service connection for a skin condition of both feet, claimed 
as due to exposure to Agent Orange, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


